In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate parental rights on the ground of mental illness, the mother appeals from an order of fact-finding and disposition of the Family Court, Queens County (Richroath, J.), dated March 8, 2012, which, after a fact-finding hearing, found that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to SCO Family of Services and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly found that there was clear and convincing evidence that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]). The court-appointed psychologist, who interviewed the mother and reviewed her medical records, testified that the mother suffers from schizoaffective disorder with bipolar features. The psychologist opined that if the child were returned to the mother, he would be at risk of being neglected in the present and in the foreseeable future due to the nature of the mother’s illness, the mother’s lack of insight about her illness, and the *769mother’s inability to act in accordance with her child’s needs due to her illness (see Matter of B. Mc. [Dawn Mc.], 99 AD3d 713, 713-714 [2012]; Matter of Hope K.W. [Aminta I.], 96 AD3d 864, 865 [2012]; Matter of Dominique Larissa Blue M. [Yasmin M.], 84 AD3d 962, 963 [2011]; Matter of Joseph Lawrence S., 56 AD3d 785, 786 [2008]).
The Family Court properly declined to award the mother post-termination visitation with the child (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422, 438 [2012]).
The mother’s remaining contention is unpreserved for appellate review. Rivera, J.E, Angiolillo, Chambers and Roman, JJ., concur.